Citation Nr: 0522141	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  00-25 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder, to 
include anxiety with depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran served on active military duty from February 1968 
to February 1970.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In that decision, the RO denied 
the veteran's claim to reopen his previously denied claim of 
service connection for a psychiatric disorder.

Following receipt of notification of the November 1999 
decision, the veteran perfected a timely appeal with respect 
to the denial of his claim to reopen the previously denied 
claim of service connection for a psychiatric disorder.  
During the current appeal, and specifically in the notice of 
disagreement which was received at the RO in January 2000, as 
well as in a statement received at the RO in the following 
month, the veteran requested a personal hearing before a 
hearing officer at the RO.  The personal hearing was 
scheduled for March 2000, but the veteran failed to report to 
the hearing.  As the record does not contain further 
indication that the veteran or his representative requested 
that the hearing be rescheduled, the Board deems the 
veteran's request for a hearing withdrawn.  See 38 C.F.R. 
§ 20.700-20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.

2.  In a March 1986 decision, the Board denied the veteran's 
claim seeking entitlement to service connection for a 
psychiatric disorder. 

3.  In a January 1998 rating decision, the VA Regional Office 
in Waco, Texas denied the veteran's claim seeking entitlement 
to service connection for an anxiety disorder with 
depression.  He was notified of this decision and of his 
appellate rights in February 1998.  Following receipt of a 
statement of the case, the veteran did not file a timely 
appeal with respect to this issue, and this decision is 
final.

4.  The evidence associated with the claims file since the 
January 1998 rating decision is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim. 


CONCLUSIONS OF LAW

1.  The January 1998 rating decision, which denied the claim 
of service connection for anxiety with depression, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).

2.  The evidence received since the January 1998 rating 
decision which relates to the issue of service connection for 
a psychiatric disorder, to include an anxiety disorder with 
depression is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
informed of the evidence needed for a reopening of his claim 
of service connection via an April 2004 RO letter, the 
November 1999 rating decision, a February 2000 statement of 
the case (SOC), and the September 2002 and March 2005 
supplemental statements of the case (SSOCs).  In addition, 
the April 2004 RO letter, and the March 2005 SSOC also 
provided the appellant with specific information concerning 
the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the appellant's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letter and the SSOC noted above, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the appellant's claim discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 123-129 (2005).  

The Board observes, however, that the VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this case, in a March 
1986 Board decision, the veteran was denied service 
connection for a psychiatric disorder.  Subsequently, in a 
January 1998 rating decision, the VA Regional Office in Waco, 
Texas denied the veteran's claim of service connection for an 
anxiety disorder with depression.  He was notified of this 
decision and of his appellate rights in February 1998.  The 
veteran did not file a timely appeal with respect to this 
issue, and this decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, in April 1999, the 
veteran submitted additional medical evidence in support of 
his claim, action which the RO construed as the veteran 
submitting a claim to reopen his previously denied claim of 
service connection for a psychiatric disorder, to include 
anxiety and depression.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001 separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the appellant's case as the claim was filed (in 
April 1999) prior to August 29, 2001.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Evans, supra.
As discussed above, in a January 1998 rating decision, the 
Waco, Texas Regional Office denied the veteran's claim of 
service connection for a psychiatric disorder, to include 
anxiety with depression on the grounds that the record lacked 
evidence of an in-service disability, and a nexus to service.  
The veteran filed a timely notice of disagreement and a 
statement of the case was issued in December 1998.  However, 
he did not file a time substantive appeal.  

Since the January 1998 rating decision, the evidence 
submitted by the veteran includes records from the Little 
Rock VA Medical Center dated from 1970 to 2002, which include 
copies of records previously submitted, and thus, do not 
constitute new evidence in this case.  Specifically, these 
records describe the treatment the veteran has received over 
time for various health problems, including a hospitalization 
from June 1970 to August 1970 showing a diagnosis of 
adjustment reaction to adult life manifested by depression 
and anxiety.  Additionally February 1999 and April 1999 
notations show a diagnosis of anxiety/depression.  And, 
January 2002 notations show diagnoses of depression and 
anxiety disorder, not otherwise specified, both in remission.

Upon a review of the evidence, the Board finds that some of 
the evidence received after the January 1998 rating decision, 
namely the 1970 hospitalization records, does not constitute 
new evidence which is not redundant or cumulative of other 
evidence previously considered, given that the evidence had 
been previously submitted and reviewed by the RO.  The 
remaining evidence constitutes new evidence as it was not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  However, this evidence, although not 
cumulative or redundant, by itself or in connection with 
evidence previously assembled, is not "so significant that 
it must be considered in order to fairly decide the merits of 
the claim."  Simply put, it does include evidence of an in-
service disability, and a nexus between a current disability 
and the veteran's active service.  

Specifically, there remains a lack of medical evidence 
indicating the veteran's claimed psychiatric disorder is 
linked to the veteran's active service.  The Board recognizes 
the veteran's sincere belief in this respect, but, without 
the appropriate medical training, his opinions are not 
significant enough, standing alone, to warrant reopening the 
claim.  The law provides that, with respect to questions 
involving diagnosis or medical causation, credible medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  None of the medical records in the file include 
a medical opinion linking the claimed psychiatric disability 
to service.  The veteran's statements do not establish the 
necessary nexus, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions), or provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

Based on the foregoing, the Board finds that the recently 
submitted evidence does not warrant a reopening of the 
veteran's claim of service connection for a psychiatric 
disorder, to include anxiety with depression.  The evidence 
associated with the claims file since the January 1998 rating 
decision is not, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's 
claim.  Accordingly, the appellant's claim of service 
connection for a psychiatric disorder, to include anxiety 
with depression is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).


ORDER

New and material evidence not having been received to reopen 
a claim of service connection for a psychiatric disorder, to 
include anxiety with depression, the claim is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


